Name: Commission Regulation (EC) No 835/96 of 6 May 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: animal product;  food technology;  agricultural policy;  agricultural activity;  Europe
 Date Published: nan

 7. 5 . 96 EN Official Journal of the European Communities No L 112/17 COMMISSION REGULATION (EC) No 835/96 of 6 May 1996 amending Regulation (EC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom HAS ADOPTED THIS REGULATION: Article 1 In Article 2 ( 1 ) of Regulation (EC) No 716/96, the follo ­ wing subparagraph shall be added : 'However, where it is necessary to weigh the animal concerned after slaughter, in order to calculate what the liveweight would have been, the deadweight after bleeding and removal of the hide, head, feet and viscera shall be multiplied by a coefficient of 2.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 23 thereof, Whereas Commission Regulation (EC) No 716/96 f), as amended by Regulation (EC) No 774/96 (4), provided exceptional support measures for the beef market in the United Kingdom, in particular by enabling producers to be paid ECU 1 per kilogram liveweight for animals slaughtered under the scheme set out in the Regulation ; whereas it has been demonstrated that it is not always possible to weigh animals live; whereas it is therefore necessary to provide also for the possibility of paying deadweight; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p. 39. (3) OJ No L 99, 20 . 4. 1996, p. 14. H OJ No L 104, 27. 4. 1996, p. 21 .